DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-4, 9-20 and 22-25 are presented for examination on the merits.

Continued Examination Under 37 CFR 1.114 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2 and 4, 5, 8-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann (DE 102016105396) in view of Lickfelt (US 2012/0092129).
As to claim 1, Hermann discloses in vehicle key-off load reduction through off-board sensor having claimed
a.	obtaining electromagnetic signals in a target area surrounding a vehicle, the electromagnetic signals being obtained from electromagnetic elements mounted to the vehicle read on Page 2, Para. 6, (the radar systems 34 . 36 . 38 . 40 can objects around the vehicle 10 around and recognize a relative movement of the objects. The radar systems 34 . 36 . 38 . 40 can work by transmitting an electromagnetic wave and receiving a reflected electromagnetic wave of objects in the path of the transmitted electromagnetic wave);
b.	determining attributes or behaviors of an object in the target area based on the electromagnetic signals read on Page 2, Para. 6, (the radar systems 34, 36, 38 and 40 can objects around the vehicle 10 around and recognize a relative movement of the objects.  The radar systems 34, 36, 38 and 40 can work by transmitting an electromagnetic wave and receiving a reflected electromagnetic wave of objects in the path of the transmitted electromagnetic wave);
c.	executing a response measure based on the attributes or behaviors of the object read on Page 4, Para. 12, (The reception of the signal from the RS device 200 can also activate one or more of the radar systems 34 . 36 . 38 . 40 triggers. The vehicle control 58 can the radar systems 34 . 36 . 38 . 40 in response to receiving the signal indicative of the object in the vicinity of the RS device 200 is, activate. The police car may include an additional radar system designed to enforce the speed limit. When the signal from the RS device 200 is received, that an object is in range, the additional radar system can be triggered to measure the speed of approaching vehicles.  In addition, cameras can 18 . 20 . 22 . 24 in the 10 and the RS device 200 be triggered to record video. The vehicle control 58 Can save video for later retrieval and processing in non-volatile control memory. In the event of a speeding violation, video from the driver and the vehicle may be available as further proof. Such a configuration may be advantageous because the additional radar system is not recognizable until the approaching vehicle is nearby, making radar detection devices less useful).  Hermann does not explicitly recite wherein the target area includes a first concentric zone, a second concentric zone, and a third concentric zone, wherein the second concentric zone is a greater distance from the vehicle than the first concentric zone, and wherein the third concentric zone is a greater distance from the vehicle than the second concentric zone; determining attributes or behaviors of an object in the target area based on the electromagnetic signals; and executing a response measure based on the attributes or behaviors of the object and the determination that the object is located in the first concentric zone.
However, Lickfelt cures this deficiency by teaching that it may be beneficial,
g.	wherein the target area includes a first concentric zone, a second concentric zone, and a third concentric zone, wherein the second concentric zone is a greater distance from the vehicle than the first concentric zone, wherein the third concentric zone is a greater distance from the vehicle than the second concentric zone; read on ¶ 0016 & ¶ 0018, (these zones can include an internal zone 30, a proximal zone 32, a hysteresis zone 34, and an outer zone 36. The internal zone 30 is defined by the external boundary 40 of the vehicle 12, which is typically the outer surface of the vehicle body. If it is determined that the fob 14 is located in the internal zone 30, then it is assumed the fob 14 is located within the vehicle, e.g. within the cabin or the trunk of the vehicle. The proximal zone 32 is the zone closest to the vehicle 12, but located outside of or external to the vehicle. The outer zone 36 is defined at its outer limit 38 by the range of the signals sent from the transmitter 18 that can be detected by the fob 14 or by an outer limit in which the fob 14 can send detectible signals to the receiver 20. The hysteresis zone 34 is interposed between the proximal zone 32 and the outer zone 36. The proximal zone 32 and the hysteresis zone 34 share a common proximal/hysteresis boundary 42, which can be located about 1 meter from an external boundary 40 of the vehicle 12. The outer zone 36 and the hysteresis zone 34 share a common outer/hysteresis boundary 46. The size and shape of the zones depicted in FIG. 1.   The distance data can be associated with when a respective fob signal was sent from the fob or when a respective vehicle signal was received by the fob. Since the signals travel so quickly and the data is processed so quickly, basing the location of the fob 14 on a signal received by the fob or a signal sent from the fob should not lead to a large discrepancy between the determined position of the fob and the actual position of the fob. The ECU 16 is also configured to determine a location of the fob 14 within one of the plurality of zones, for example, as within the external zone 36, the hysteresis zone 34, the proximal zone 32, or the internal zone 30 based on the distance data. The ECU 16 is further configured to store zone data, which is associated with the zone in which the fob 14 is located);
h.	 determining attributes or behaviors of an object in the target area based on the electromagnetic signals; and determining that the object is located in the first concentric zone, the second concentric zone, or the third concentric zone; and executing a response measure based on the attributes or behaviors of the object read on ¶ 0019, (when an operator approaches the vehicle 12 carrying the fob 14, the ECU 16 polls for the fob by transmitting LF signals. An RF fob signal is transmitted from the fob 14 to the receiver 20 in reply to the polling signal when the fob enters within a range to receive the polling signal. When an operator of the vehicle 12 is approaching the vehicle 12, the initial FOB signal received by the receiver 20 is typically from the fob 14 located within the outer zone 36. The location of the fob 14 can be determined by measuring the strength of the polling signal received by the fob in the RSSI circuit 22 on the fob or by measuring the strength of the fob signal sent in reply to the polling signal in the RSSI circuit 22 on the vehicle 12. The ECU 16 stores data associated with the signals in a memory 50 associated with the ECU 16. The ECU 16 continues to poll for the fob 14 after receiving the initial fob signal and a subsequent fob signal is transmitted from the fob 14 to the receiver 20 in response to the subsequent polling signal from the transmitter 18. The strength of the subsequent fob signal or the strength of the subsequent polling signal is then measured in the RSSI circuit 22, either in the fob 14 or on the vehicle 12, and the data for the subsequent signal is also stored in the database 50); 
i.	the determination that the object is located in the first concentric zone, the second concentric zone, or the third concentric zone read on ¶ 0020, (The ECU 16 can now determine whether the fob 14 is getting closer to or farther from the vehicle 12 based on comparing the data associated with the initial signal (fob or polling signal) compared to the data associated with the subsequent signal (fob or polling). The zone in which the fob 14 is located can be determined based on the signal strength of the respective signals and triangulation by knowing the respective transmitter that initiated the polling signal or the respective receiver that received the fob signal).
j.	executing a second type of response measure based on the attributes or behaviors of the object and the determination that the object is located in the second concentric zone, wherein the second type of response measure is different than the first type of response measure read on, ¶ 0018 – ¶ 0020, (the vehicle door lock 24 locks or unlocks in response to the ECU 16 determining that the fob 14 is getting closer to or farther from the vehicle 12 and that the fob is not located in the hysteresis zone 34. The hysteresis zone 34 is disposed between the proximal zone 32, which is closer to the vehicle 12, and the outer zone 36, which is farther from the vehicle. The ECU 16 is also configured to store distance data for each signal received from the fob 14. The distance data is associated with a distance that the fob 14 is spaced from the vehicle 12.  For example, when an operator approaches the vehicle 12 carrying the fob 14, the ECU 16 polls for the fob by transmitting LF signals. An RF fob signal is transmitted from the fob 14 to the receiver 20 in reply to the polling signal when the fob enters within a range to receive the polling signal. When an operator of the vehicle 12 is approaching the vehicle 12, the initial FOB signal received by the receiver 20 is typically from the fob 14 located within the outer zone 36.  The ECU 16 can now determine whether the fob 14 is getting closer to or farther from the vehicle 12 based on comparing the data associated with the initial signal (fob or polling signal) compared to the data associated with the subsequent signal (fob or polling). The zone in which the fob 14 is located can be determined based on the signal strength of the respective signals and triangulation by knowing the respective transmitter that initiated the polling signal or the respective receiver that received the fob signal).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the method to track vehicle key near vehicle for smart entery of Lickfelt into Hermann in order to  lock upon receiving a respective fob signal by the receiver after determining the fob is getting further from the vehicle and the fob is located within the external zone to provide the hysteresis zone cycling between locking and unlocking of the door lock is mitigated.
As to claim 2, Hermann further discloses:
a.	wherein the response measure includes activating a camera to obtain images or video of the object read on Page, 4, Para. 11, (In response to receiving the signal indicative of the object in the vicinity of the RS device 200 is, can be a vehicle control 58 activate the limit alarm sensors. The vehicle control 58 may include volatile and non-volatile memory for storing data from the limit alarm sensors. For example, in a configuration where the limit alarm sensor is a camera 18 . 20 . 22 . 24 is the RS device 200 allow for earlier detection of the object so that video can be obtained at an earlier time. The vehicle control 58 can the cameras 18 . 20 . 22 . 24 in response to receiving the signal indicative of the object in the vicinity of the RS device 200 is, activate. Video can be captured before the object activates the theft deterrent system 12 causes). 
As to claim 4, Hermann further discloses:
a.	classifying the object based on an analysis of the images or the video read on Page 4, Para. 11, (For example, in a configuration where the limit alarm sensor is a camera 18 . 20. 22. 24 is the RS device 200 allow for earlier detection of the object so that video can be obtained at an earlier time. The vehicle control 58 can the cameras 18 . 20 . 22 . 24 in response to receiving the signal indicative of the object in the vicinity of the RS device 200 is, activate. Video can be captured before the object activates the theft deterrent system 12 causes. In this way, video of the object can be captured, which is the theft deterrent system 12 has triggered. In some configurations, the RS device may 200 possibly not within a line of sight of the vehicle 10 be arranged. The RS device 200 can be positioned around corners to detect objects approaching from different directions). 
As to claim 9, Hermann further discloses:
a.	a vehicle, comprising: an electromagnetic element associated with an outer surface of the vehicle read on Page 6, Para. 13, (Remote sentinel device comprising: an object detection sensor; a radio frequency (RF) interface adapted to communicate with a radio communication system of a vehicle; and a controller programmed to transmit a message to the vehicle via the RF interface in response to a signal from the sensor indicative that an object is within a
predetermined range of the object detection sensor, about a limit alarm sensor of the vehicle Activate vehicle);
b.	a camera associated with the vehicle; and a sentinel system comprising a processor and memory, the processor executing instructions stored in the memory to: determine a presence of an object in a target area for the vehicle based on electromagnetic signals received from the electromagnetic element; and execute a response measure based on the presence of the object read on Page 4, Para. 12, (The reception of the signal from the RS device 200 can also activate one or more of the radar systems 34 . 36 . 38 . 40 triggers. The vehicle control 58 can the radar systems 34 . 36 . 38 . 40 in response to receiving the signal indicative of the object in the vicinity of the RS device 200 is, activate. The police car may include an additional radar system designed to enforce the speed limit. When the signal from the RS device 200 is received, that an object is in range, the additional radar system can be triggered to measure the speed of approaching vehicles.  In addition, cameras can 18 . 20 . 22 . 24 in the 10 and the RS device 200 be triggered to record video. The vehicle control 58 Can save video for later retrieval and processing in non-volatile control memory. In the event of a speeding violation, video from the driver and the vehicle may be available as further proof. Such a configuration may be advantageous because the additional radar system is not recognizable until the approaching vehicle is nearby, making radar detection devices less useful). 
c.	execute a second type of response measure based on a determination that the object is located in the second concentric zone, wherein the second type of response measure is different than the first type of response measure read on, ¶ 0018 – ¶ 0020, (the vehicle door lock 24 locks or unlocks in response to the ECU 16 determining that the fob 14 is getting closer to or farther from the vehicle 12 and that the fob is not located in the hysteresis zone 34.  The hysteresis zone 34 is disposed between the proximal zone 32, which is closer to the vehicle 12, and the outer zone 36, which is farther from the vehicle. The ECU 16 is also configured to store distance data for each signal received from the fob 14. The distance data is associated with a distance that the fob 14 is spaced from the vehicle 12.  For example, when an operator approaches the vehicle 12 carrying the fob 14, the ECU 16 polls for the fob by transmitting LF signals. An RF fob signal is transmitted from the fob 14 to the receiver 20 in reply to the polling signal when the fob enters within a range to receive the polling signal. When an operator of the vehicle 12 is approaching the vehicle 12, the initial FOB signal received by the receiver 20 is typically from the fob 14 located within the outer zone 36.  The ECU 16 can now determine whether the fob 14 is getting closer to or farther from the vehicle 12 based on comparing the data associated with the initial signal (fob or polling signal) compared to the data associated with the subsequent signal (fob or polling). The zone in which the fob 14 is located can be determined based on the signal strength of the respective signals and triangulation by knowing the respective transmitter that initiated the polling signal or the respective receiver that received the fob signal).
As to claim 10, Hermann further discloses:
a.	additional electromagnetic elements and additional cameras that are placed around an outer perimeter of the vehicle Page 4, Para. 12, (The reception of the signal from the RS device 200 can also activate one or more of the radar systems 34 . 36 . 38 . 40 triggers. The vehicle control 58 can the radar systems 34 . 36 . 38 . 40 in response to receiving the signal indicative of the object in the vicinity of the RS device 200 is, activate. The police car may include an additional radar system designed to enforce the speed limit. When the signal from the RS device 200 is received, that an object is in range, the additional radar system can be triggered to measure the speed of approaching vehicles.  In addition, cameras can 18 . 20 . 22 . 24 in the 10 and the RS device 200 be triggered to record video. The vehicle control 58 Can save video for later retrieval and processing in non-volatile control memory. In the event of a speeding violation, video from the driver and the vehicle may be available as further proof. Such a configuration may be advantageous because the additional radar system is not recognizable until the approaching vehicle is nearby, making radar detection devices less useful). 
As to claim 11, Hermann further discloses:
a.	wherein the processor is configured to select the camera or one of the additional cameras based on a direction of approach of the object that is determined from the electromagnetic signals read on Page 2, Para. 6, (The limit alarm system may include one or more radar systems 34 . 36 . 38 . 40 include to objects in different positions around the vehicle 10 to recognize around.  The radar systems 34 . 36 . 38 . 40 can objects around the vehicle 1 0 around and recognize a relative movement of the objects. The radar systems 34 . 36 . 38 . 40 can work by
transmitting an electromagnetic wave and receiving a reflected electromagnetic wave of objects in the path of the transmitted electromagnetic wave. The output of the radar systems 34 . 36 . 38 . 40 can be a presence of the object, a position of the object relative to the vehicle 10 and a relative speed of the object. The ACC / CW system 28 can a radar 34 which provides information associated with objects located in an area in front of the vehicle 10 are located. The BUS 32 can be side-directed radars 36 . 38 include. The reversing monitoring system 26 can be a rear-facing radar 40 include). 
As to claim 12, Hermann further discloses:
a.	wherein the processor is configured to activate the electromagnetic element when the vehicle is parked or an ignition of the vehicle is off read on Page 3, Para 7, (The monitor mode may be useful for law enforcement activities. The monitoring mode can be activated when the vehicle 10 parked in a parked state to avoid distraction while driving. The operator may choose to enter the monitoring mode. During a key-off condition, the limit alarm sensors may be activated to detect moving objects in the vicinity of the vehicle 10 to recognize. The movement can cause the video signal from one of the cameras 18. 20. 22. 24 on the display screen 44 is shown). 
As to claim 13, Hermann further discloses:
a.	wherein the processor is configured to activate the camera to obtain images or video of the object as the response measure Page 3, Para 7, (The monitor mode may be useful for law enforcement activities. The monitoring mode can be activated when the vehicle 10 parked in a parked state to avoid distraction while driving. The operator may choose to enter the monitoring mode. During a key-off condition, the limit alarm sensors may be activated to detect moving objects in the vicinity of the vehicle 10 to recognize. The movement can cause the video signal from one of the cameras 18. 20. 22. 24 on the display screen 44 is shown). 
As to claim 14, Hermann further discloses:
a.	wherein the processor is configured to classify the object based on an analysis of the images or the video read on Page 4, Para. 11, (For example, in a configuration where the limit alarm sensor is a camera 18 . 20. 22. 24 is the RS device 200 allow for earlier detection of the object so that video can be obtained at an earlier time. The vehicle control 58 can the cameras 18 . 20 . 22 . 24 in response to receiving the signal indicative of the object in the vicinity of the RS device 200 is, activate. Video can be captured before the object activates the theft deterrent system 12 causes. In this way, video of the object can be captured, which is the theft deterrent system 12 has triggered. In some configurations, the RS device may 200 possibly not within a line of sight of the vehicle 10 be arranged. The RS device 200 can be positioned around corners to detect objects approaching from different directions). 
As to claim 15, Hermann further discloses:
a.	wherein the electromagnetic element is an ultra-low power electromagnetic strip read on Page 4, Para 2, (The radar systems 34 . 36 . 38 . 40 can objects around the vehicle 10 around and recognize a relative movement of the objects. The radar systems 34 . 36 . 38 . 40 can work by transmitting an electromagnetic wave and receiving a reflected electromagnetic wave of objects in the path of the transmitted electromagnetic wave. The output of the radar systems 34, 36 38 40  can be a presence of the object, a position of the object relative to the vehicle 10 and a relative speed of the object).  
As to claim 16, Hermann in view of Lickfelt discloses all claim limitations as shown in claim 1.  Hermann further discloses:
a.	a processor; and a memory for storing instructions, the processor executing the instructions to: obtain electromagnetic signals in a target area surrounding a vehicle, the electromagnetic signals being obtained from an electromagnetic element mounted to the vehicle read on Page 2, Para. 6 & Page 3, Para 11-12, (the radar systems 34 36 38 40 can objects around the vehicle 10 around and recognize a relative movement of the objects. The radar systems 34 36 38 40 can work by transmitting an electromagnetic wave and receiving a reflected electromagnetic wave of objects in the path of the transmitted electromagnetic wave.  The RS device 200 can be a controller 21 0 include signals within the RS device 200 to process and manage. The RS control 21 0 can with the object sensors 202 be connected via an interface and signals from the object sensors 202 to process. The RS control 210 may include volatile and non-volatile memory for storing data.  The RS device 200 can with the vehicle 10 be connected via an interface to the detection of objects in the vicinity of the vehicle 10 to improve. The RS device 200 may be configured to detect an object and the limit alarm sensors of the vehicle 1 Oto activate. In this way, the limit alarm sensors of the vehicle pull 1 0 no power from the vehicle battery 54 during the ignition-off state until it is removed from the RS device 200 to be activated. The limit alarm sensors can be activated when the vehicle 10 a signal from the RS device 200 receives that an object has been detected nearby);
b.	determine a rate of change of a field strength of the electromagnetic signals read on Page 4, Para 2, (The RS device 200 can be at a distance from the vehicle 10 be arranged or mounted. A maximum distance from the vehicle may be a function of the RF communication
range and the RF signal transmission strength. The RS device 200 can monitor an area or a zone with respect to objects or movements. In some configurations, the RS device may 200 monitor a configurable zone. For example, the RS device 200 be mounted on a wall and objects or movement can be detected in a predetermined area in front of the wall);
c.	determine any of presence, a direction of approach, velocity of approach, and size of an object within the target area based on the rate of change of the field strength; and execute a response measure for the object read on Page 4, Para 2, (The RS device 200 can be at a distance from the vehicle 10 be arranged or mounted. A maximum distance from the vehicle may be a function of the RF communication range and the RF signal transmission strength. The RS device 200 can monitor an area or a zone with respect to objects or movements. In some configurations, the RS device may 200 monitor a configurable zone. For example, the RS device 200 be mounted on a wall and objects or movement can be detected in a predetermined area in front of the wall. The monitoring zone may comprise a predetermined arc which is at a predetermined distance from the RS device 200 is emitted. In some configurations, the RS device may 200 an area around the RS device 200 monitor around. For example, an electric motor with a shaft connected to the object sensor 202 is coupled to the object sensor 202 Turn to a complete circular cover around the RS device 200 to allow around). 
d.	execute a second type of response measure based on a determination that the object is located in the second concentric zone, wherein the second type of response measure is different than the first type of response measure read on, ¶ 0018 – ¶ 0020, (the vehicle door lock 24 locks or unlocks in response to the ECU 16 determining that the fob 14 is getting closer to or farther from the vehicle 12 and that the fob is not located in the hysteresis zone 34. The hysteresis zone 34 is disposed between the proximal zone 32, which is closer to the vehicle 12, and the outer zone 36, which is farther from the vehicle. The ECU 16 is also configured to store distance data for each signal received from the fob 14. The distance data is associated with a distance that the fob 14 is spaced from the vehicle 12.  For example, when an operator approaches the vehicle 12 carrying the fob 14, the ECU 16 polls for the fob by transmitting LF signals. An RF fob signal is transmitted from the fob 14 to the receiver 20 in reply to the polling signal when the fob enters within a range to receive the polling signal. When an operator of the vehicle 12 is approaching the vehicle 12, the initial FOB signal received by the receiver 20 is typically from the fob 14 located within the outer zone 36.  The ECU 16 can now determine whether the fob 14 is getting closer to or farther from the vehicle 12 based on comparing the data associated with the initial signal (fob or polling signal) compared to the data associated with the subsequent signal (fob or polling). The zone in which the fob 14 is located can be determined based on the signal strength of the respective signals and triangulation by knowing the respective transmitter that initiated the polling signal or the respective receiver that received the fob signal).
As to claim 17, Hermann further discloses:
a.	wherein the target area is divided into a plurality of zones that comprise an interference zone, a threat zone, and a warning zone, with the warning zone being closest to the vehicle, the threat zone extending beyond the warning zone, and the interference zone extending beyond the threat zone read on Page 2, Para. 5, (The cameras 18 . 20 . 22 . 24 may be configured to provide a video signal upon activation. The video signal can be displayed (e.g. for object detection) and processed further. For example, a reverse parking aid (RPA) or a reverse monitoring system 26 a reversing camera 24 include what video from an area behind the vehicle 1 0 provides. The vehicle 1 0 can also be a forward looking camera 18 which are part of an Adaptive Cruise Control (ACC) and Collision Warning (CW) system. 28 or a Lane Departure Warning (LDW) system 30 can be. Additional side-facing cameras 20 . 22 can be part of a Blind Spot Warning
System (BUS) 32 be). 
As to claim 18, Hermann further discloses:
a.	wherein the plurality of zones are concentrically arranged read on Page 2, Para. 5, (The cameras 18 . 20 . 22 . 24 may be configured to provide a video signal upon activation. The video signal can be displayed (e.g. for object detection) and processed further. For example, a reverse parking aid (RPA) or a reverse monitoring system 26 a reversing camera 24 include what video from an area behind the vehicle 1 0 provides. The vehicle 1 0 can also be a forward looking camera 18 which are part of an Adaptive Cruise Control (ACC) and Collision Warning (CW) system. 28 or a Lane Departure Warning (LDW) system 30 can be. Additional side-facing cameras 20 . 22 can be part of a Blind Spot Warning
System (BUS) 32 be). 
As to claim 19, Hermann further discloses:
a.	wherein the processor is configured to activate the electromagnetic element when the vehicle is parked or an ignition of the vehicle is off read on Page 3, Para 7, (The monitor mode may be useful for law enforcement activities. The monitoring mode can be activated when the vehicle 10 parked in a parked state to avoid distraction while driving. The operator may choose to enter the monitoring mode. During a key-off condition, the limit alarm sensors may be activated to detect moving objects in the vicinity of the vehicle 10 to recognize. The movement can cause the video signal from one of the cameras 18. 20. 22. 24 on the display screen 44 is shown). 
As to claim 20, Hermann further discloses:
a.	wherein the processor is configured to classify the object based on an analysis of images or video obtained of the object as the response measure read on Page 4, Para. 11, (For example, in a configuration where the limit alarm sensor is a camera 18 . 20. 22. 24 is the RS device 200 allow for earlier detection of the object so that video can be obtained at an earlier time. The vehicle control 58 can the cameras 18 . 20 . 22 . 24 in response to receiving the signal indicative of the object in the vicinity of the RS device 200 is, activate. Video can be captured before the object activates the theft deterrent system 12 causes. In this way, video of the object can be captured, which is the theft deterrent system 12 has triggered. In some configurations, the RS device may 200 possibly not within a line of sight of the vehicle 10 be arranged. The RS device 200 can be positioned around corners to detect objects approaching from different directions).
As to claim 22, Lickfelt further teaches:
a.	wherein a first size of the first concentric zone, a second size of the second concentric zone, and a third size of the third concentric zone are selectable and configurable read on ¶ 0018 & ¶ 0031, (the ECU 16 is also configured to determine a location of the fob 14 within one of the plurality of zones, for example, as within the external zone 36, the hysteresis zone 34, the proximal zone 32, or the internal zone 30 based on the distance data. The ECU 16 is further configured to store zone data, which is associated with the zone in which the fob 14 is located.  The zone data can be determined based on the measured signal strength and the boundaries of the zones, which can be defined by predetermined distances from the vehicle and coordinates defining zones with respect to the vehicle. For example, the proximal/hysteresis boundary 42, which is the outer boundary of the proximal zone 32, can be about 1 meter from the external boundary 40 of the vehicle 12. The outer boundary of the hysteresis zone 34, i.e. the outer/hysteresis boundary 46, can be located about 3-5 meters from the vehicle 12. The outer boundary 38 of the outer zone 36 can be about 5-7 meters from the vehicle).  Harman also discloses in Page 11, Para. 03 as “ a number of RS devices 200 be arranged in a grid, leaving a vehicle 10 with at least one of the RS devices 200 can communicate. The communication zones are shown as circles, but the actual shape of the communication zone may vary based on the terrain, antenna characteristics, and structures in the area.”
As to claim 23, Lickfelt further teaches:
a.	the method of claim 1, further comprising: executing a third type of response measure based on the attributes or behaviors of the object and the determination that the object is located in the third concentric zone, wherein the third type of response measure is different than the first type of response measure and the second type of response measure read on, ¶ 0018 – ¶ 0020, (the vehicle door lock 24 locks or unlocks in response to the ECU 16 determining that the fob 14 is getting closer to or farther from the vehicle 12 and that the fob is not located in the hysteresis zone 34. The hysteresis zone 34 is disposed between the proximal zone 32, which is closer to the vehicle 12, and the outer zone 36, which is farther from the vehicle. The ECU 16 is also configured to store distance data for each signal received from the fob 14. The distance data is associated with a distance that the fob 14 is spaced from the vehicle 12.  For example, when an operator approaches the vehicle 12 carrying the fob 14, the ECU 16 polls for the fob by transmitting LF signals. An RF fob signal is transmitted from the fob 14 to the receiver 20 in reply to the polling signal when the fob enters within a range to receive the polling signal. When an operator of the vehicle 12 is approaching the vehicle 12, the initial FOB signal received by the receiver 20 is typically from the fob 14 located within the outer zone 36.  The ECU 16 can now determine whether the fob 14 is getting closer to or farther from the vehicle 12 based on comparing the data associated with the initial signal (fob or polling signal) compared to the data associated with the subsequent signal (fob or polling). The zone in which the fob 14 is located can be determined based on the signal strength of the respective signals and triangulation by knowing the respective transmitter that initiated the polling signal or the respective receiver that received the fob signal).
	As to claim 24, Hermann further discloses:
a.	the method of claim 23, wherein the third type of response measure comprises activating a camera of the vehicle, wherein the second type of response measure comprises automatically initiating video recording, and wherein the first type of response measure comprises performing motion sensing and image classification and transmitting a warning to a remote device read on Page 4, Para 9, (the RS device 200 may be configured to allow an operator, in the absence of detected activity, a limit alarm sensor on the vehicle 10 to activate via the nomadic device. For example, an operator may activate the camera in the vehicle via the nomadic device to conditions near the vehicle 10 to consider. The operator may activate the camera to view snow accumulation, garbage pick-up status, or other routine uses that are not associated with theft risk. The RS device 200 can with the vehicle 10 via the communication module 206 and the RF interface 208 communicate. For example, the RS device 200 the vehicle via the RF interface 208 wake up. The vehicle 10 can video data through the wireless communication module 56 transfer. Depending on the particular configuration, the video data may be from the RS device 200 be forwarded or can be received by a nomadic device.  The camera can be activated at any desired position).

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hermann in view of Lickfelt and further in view of Hiroshi Shimizu (JP 3603018 B2)
As to claim 3, Hermann discloses in geo-tagging the images or video with a location of the vehicle having claimed
a.	geo-tagging the images or video with a location of the vehicle  read on Page 1, Para. 15, (In the navigation device 33 including the microcomputer, the current position of the vehicle is detected from the vehicle speed and the azimuth, and the current position and the current position detected by the GPS device 32 are appropriately corrected together to detect the current position of the vehicle, Matching with map data stored in the map database 34 is performed. Further, the navigation device 33 corrects the current position by visually checking the check points). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the electric vehicle control device of Hiroshi Shimizu into Hermann in view of Lickfelt in order to provide a function of allowing a vehicle to exist in a lane or space in which the vehicle should travel, as a drastic measure to prevent a traffic accident and report image with location information to remote control.

7.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hermann in view of Lickfelt  and further in view of Barnes (WO 02/069301 A2).
As to claim 25, Hermann in view of Lickfelt does not explicitly recite wherein the attributes or behaviors include a size and velocity of the object.  
However, Barnes cures this deficiency by teaching that it may be beneficial wherein the attributes or behaviors include a size and velocity of the object read on Page 8, Para. 1, (the signal processor is further adapted to process the return radar signals to determine the speed and distance of approaching vehicles and provide an alarm signal in the event that the speed and distance characteristics of an approaching vehicle constitute a threat to the Safety of personnel in the region of the vehicles 19 and 20. The embodiments described above are based on a radar system. It is possible to establish such a virtual boundary by means of the use of an optical camera, either singular or in pairs. Use of a single camera whilst allowing the extraction of bearing information does not easily allow extraction of range except by the use of object recognition and relative size. With two or m and ore cameras of the stereoscopic effect can be used to determined range).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the road safety and boundary protection system of Barnes into Hermann in view of Lickfelt in order to provide a boundary protection system and a method for monitoring the position of approaching vehicles along an identified path with respect to a boundary along the line of the said path.


Response to Arguments
8. 	Applicant's arguments with respect to claims 1-4 and 9-25 have been fully considered but they are not persuasive. 
a.	Applicant argues:
	wherein the second concentric zone is a greater distance from the vehicle than the first concentric zone, and wherein the third concentric zone is a greater distance from the vehicle than the second concentric zone," "determining attributes or behaviors of an object in the target area based on the electromagnetic signals," "executing a first type of response measure based on the attributes or behaviors of the object and a determination that the object is located in the first concentric zone," and "executing a second type of response measure based on the attributes or behaviors of the object and the determination that the object is located in the second concentric zone, wherein the second type of response measure is different than the first type of response measure." (Emphasis added). Independent claims 9 and 16 are similarly amended. 
Examiner reply:
	Lickfelt teaches in, ¶ 0018 – ¶ 0020, (the vehicle door lock 24 locks or unlocks in response to the ECU 16 determining that the fob 14 is getting closer to or farther from the vehicle 12 and that the fob is not located in the hysteresis zone 34. The hysteresis zone 34 is disposed between the proximal zone 32, which is closer to the vehicle 12, and the outer zone 36, which is farther from the vehicle. The ECU 16 is also configured to store distance data for each signal received from the fob 14. The distance data is associated with a distance that the fob 14 is spaced from the vehicle 12.  For example, when an operator approaches the vehicle 12 carrying the fob 14, the ECU 16 polls for the fob by transmitting LF signals. An RF fob signal is transmitted from the fob 14 to the receiver 20 in reply to the polling signal when the fob enters within a range to receive the polling signal. When an operator of the vehicle 12 is approaching the vehicle 12, the initial FOB signal received by the receiver 20 is typically from the fob 14 located within the outer zone 36.  The ECU 16 can now determine whether the fob 14 is getting closer to or farther from the vehicle 12 based on comparing the data associated with the initial signal (fob or polling signal) compared to the data associated with the subsequent signal (fob or polling). The zone in which the fob 14 is located can be determined based on the signal strength of the respective signals and triangulation by knowing the respective transmitter that initiated the polling signal or the respective receiver that received the fob signal).
b.	Applicant further argues:
	While Hermann may depict multiple "zones" around a vehicle, Applicant asserts that Lickfelt is silent as to at least "executing a first type of response measure based on the attributes or behaviors of the object and a determination that the object is located in the first concentric zone," and "executing a second type of response measure based on the attributes or behaviors of the object and the determination that the object is located in the second concentric zone, wherein the second type of response measure is different than the first type of response measure.
Examiner reply:
	Lickfelt teaches in, ¶ 0018 – ¶ 0020, (the vehicle door lock 24 locks or unlocks in response to the ECU 16 determining that the fob 14 is getting closer to or farther from the vehicle 12 and that the fob is not located in the hysteresis zone 34. The hysteresis zone 34 is disposed between the proximal zone 32, which is closer to the vehicle 12, and the outer zone 36, which is farther from the vehicle. The ECU 16 is also configured to store distance data for each signal received from the fob 14. The distance data is associated with a distance that the fob 14 is spaced from the vehicle 12.  For example, when an operator approaches the vehicle 12 carrying the fob 14, the ECU 16 polls for the fob by transmitting LF signals. An RF fob signal is transmitted from the fob 14 to the receiver 20 in reply to the polling signal when the fob enters within a range to receive the polling signal.  
c.	Applicant further argues:
	The electromagnetic field around the vehicle can be partitioned into various zones such as an interference zone, a threat zone, and a warning zone, each having a different range from the vehicle. Different remediating actions or responses may be taken by the sentinel system depending on which region the threat is identified in. For example, if the threat is identified in the interference region (the region that is the greatest distance from the vehicle), a camera on that side of the vehicle can be woken up to perform image analysis and obtain an image. If a threat is identified in the threat region (mid-range region), then video recording can be automatically triggered. If the threat is detected in the warning region (closest region to the vehicle), then recording may be performed in parallel with motion sensing and image classification, and a warning may be sent to a recipient, such as a vehicle occupant.  Even if the cited references teach or suggest the elements of Applicant's amended independent claims, which Applicant disagrees with, the cited references also fail to teach the elements of Applicant's new claims 23-24, which add additional clarifying details with respect to the different types of response measures that are taken with respect to each of the concentric zones around the vehicle.  Thus, Hermann and Lickfelt, alone or in any combination, fail to teach or suggest the elements of Applicant's amended independent claims.  The remaining references also fail to remedy this deficiency of Lickfelt as well. 

Examiner reply:
	Harman discloses in Page 4, Para. 12, (The reception of the signal from the RS device 200 can also activate one or more of the radar systems 34 . 36 . 38 . 40 triggers. The vehicle control 58 can the radar systems 34 . 36 . 38 . 40 in response to receiving the signal indicative of the object in the vicinity of the RS device 200 is, activate. The police car may include an additional radar system designed to enforce the speed limit. When the signal from the RS device 200 is received, that an object is in range, the additional radar system can be triggered to measure the speed of approaching vehicles.  In addition, cameras can 18 . 20 . 22 . 24 in the 10 and the RS device 200 be triggered to record video. The vehicle control 58 Can save video for later retrieval and processing in non-volatile control memory.  Lickfelt teaches different zone and different response from the vehicle in different zone as discussed above.  
d.	Applicant further argues:
With respect to new claim 23, the cited references fail to teach "executing a third type of response measure based on the attributes or behaviors of the object and the determination that the object is located in the third concentric zone, wherein the third type of response measure is different than the first type of response measure and the second type of response measure." 
With respect to new claim 24, the cited references fail to teach "wherein the third type of response measure comprises activating a camera of the vehicle, wherein the second type of response measure comprises automatically initiating video recording, and wherein the first type of response measure comprises performing motion sensing and image classification and transmitting a warning to a remote device." Support for these new claims may be found in paragraph [0008] of Applicant's specification, which is provided below for convenience. Support for these new claims may also be found in paragraph [0008] of Applicant's specification. 
Second, with respect to Applicant's dependent claim 15, the Office Action on pages 12-13 cites page four, paragraph 10 of Hermann as teaching "wherein the electromagnetic element is an ultra-low power electromagnetic strip." Applicant disagrees. 
Examiner reply:
Harman discloses in read on Page 4, Para 9, (the RS device 200 may be configured to allow an operator, in the absence of detected activity, a limit alarm sensor on the vehicle 10 to activate via the nomadic device. For example, an operator may activate the camera in the vehicle via the nomadic device to conditions near the vehicle 10 to consider. The operator may activate the camera to view snow accumulation, garbage pick-up status, or other routine uses that are not associated with theft risk. The RS device 200 can with the vehicle 10 via the communication module 206 and the RF interface 208 communicate. For example, the RS device 200 the vehicle via the RF interface 208 wake up. The vehicle 10 can video data through the wireless communication module 56 transfer. Depending on the particular configuration, the video data may be from the RS device 200 be forwarded or can be received by a nomadic device.  The camera can be activated at any desired position).  Harman further discloses in Page 4, Para 2, (The radar systems 34 . 36 . 38 . 40 can objects around the vehicle 10 around and recognize a relative movement of the objects. The radar systems 34 . 36 . 38 . 40 can work by transmitting an electromagnetic wave and receiving a reflected electromagnetic wave of objects in the path of the transmitted electromagnetic wave. The output of the radar systems 34, 36 38 40  can be a presence of the object, a position of the object relative to the vehicle 10 and a relative speed of the object).  
e.	Applicant further argues:
In contrast, Applicant's claim 22 recites "wherein a first size of the first concentric zone, a second size of the second concentric zone, and a third size of the third concentric zone are selectable and configurable." (Emphasis added). That is, the zones are not fixed, but rather are capable of being adjusted to different sizes. Thus, Lickfelt fails to teach or suggest the elements of the claim. 
Examiner reply:
Lickfelt teaches in ¶ 0018 & ¶ 0031, (the ECU 16 is also configured to determine a location of the fob 14 within one of the plurality of zones, for example, as within the external zone 36, the hysteresis zone 34, the proximal zone 32, or the internal zone 30 based on the distance data. The ECU 16 is further configured to store zone data, which is associated with the zone in which the fob 14 is located.  The zone data can be determined based on the measured signal strength and the boundaries of the zones, which can be defined by predetermined distances from the vehicle and coordinates defining zones with respect to the vehicle. For example, the proximal/hysteresis boundary 42, which is the outer boundary of the proximal zone 32, can be about 1 meter from the external boundary 40 of the vehicle 12. The outer boundary of the hysteresis zone 34, i.e. the outer/hysteresis boundary 46, can be located about 3-5 meters from the vehicle 12. The outer boundary 38 of the outer zone 36 can be about 5-7 meters from the vehicle).  Harman also discloses in Page 11, Para. 03 as “ a number of RS devices 200 be arranged in a grid, leaving a vehicle 10 with at least one of the RS devices 200 can communicate. The communication zones are shown as circles, but the actual shape of the communication zone may vary based on the terrain, antenna characteristics, and structures in the area.”
f.	Applicant further argues:
Fourth, Applicant has also added independent claim 25, which recites "wherein the attributes or behaviors include a size and velocity of the object." Applicant's independent claim 16 includes the language "determine any of presence, a direction of approach, velocity of approach, and size of an object within the target area based on the rate of change of the field strength." With respect to this language, the Office Action on page 14 cites page four, paragraph 2 of Hermann. While the cited portion of Hermann appears to recite "The RS device 200 can monitor an area or a zone with respect to objects or movements" (see, Office Action, page 14), Hermann is silent as to "...a size and velocity of the object." (Emphasis added).  Thus, the cited references, alone or in any combination, fail to teach or suggest at least the elements of Applicant's amended independent claims, as well as Applicant's dependent claims 15 and 22 and new claims 23-25. The remaining dependent claims are also patentably distinguish over the cited references at least because of their respective dependence from the amended independent claims. Accordingly, withdrawal of these rejections is requested. 
Examiner reply:
	Claim 25 s a newly introduced claim which is rejected with a newly founded reference Barnes (WO 02/069301 A2).  Therefore the argument is moot in view of the new ground(s) of rejection.  
The examiner has considered the remark/presentation of claims in view of the disclosure and the present state of the prior art, and it is the examiner's position that the claims 1-4, 9-20 and 22-25 are currently rejected for the reasons set forth in the above argument and this Office action.  
For the above reasons, it is believed that the rejections should be sustained.

Citation of pertinent Prior Arts
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	
Conclusion
10.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689